Filed 5/31/22 P. v. Esparza CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Lassen)
                                                            ----




 THE PEOPLE,                                                                                   C094998

                    Plaintiff and Respondent,                                     (Super. Ct. No. CH037873)

           v.

 DANIEL ESPARZA,

                    Defendant and Appellant.




         Appointed counsel for defendant Daniel Esparza has filed an opening brief that
sets forth the facts of the case and asks this court to review the record and determine
whether there are any arguable issues on appeal. (People v. Wende (1979) 25 Cal.3d
436.) Finding no arguable error that would result in a disposition more favorable to
defendant, we affirm.
                                                  BACKGROUND
         A March 2020 complaint alleged that, while in custody at a state prison in
September 2019, defendant possessed a controlled substance or paraphernalia. (Pen.

                                                             1
Code, § 4573.6, subd. (a).)1 The complaint further alleged that defendant suffered a prior
serious felony conviction for purposes of section 667, subdivisions (b) through (i) (the
prior strike allegation).
       Pursuant to a negotiated disposition, defendant pleaded no contest to the charge
and the prior strike allegation was dismissed. The trial court sentenced defendant to one
year in state prison.
       The trial court imposed a $300 restitution fine, a stayed $300 parole revocation
fine, a $40 court security fee, and a $30 conviction assessment. Defendant timely
appealed.
                                      DISCUSSION
       Counsel filed an opening brief that set forth the facts and procedural history of the
case and asked this court to review the record and determine whether there are any
arguable issues on appeal. (People v. Wende, supra, 25 Cal.3d 436.) Defendant was
advised by counsel of his right to file a supplemental brief within 30 days from the date
the opening brief was filed. More than 30 days elapsed, and defendant has not filed a
supplemental brief. Our review of the record pursuant to Wende disclosed no arguable
errors in defendant’s favor.




1      Undesignated statutory references are to the Penal Code.

                                             2
                                  DISPOSITION
      The judgment is affirmed.



                                            /s/
                                           HOCH, J.



We concur:



 /s/
DUARTE, Acting P. J.



 /s/
EARL, J.




                                       3